Order entered November 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00560-CR
                                     No. 05-14-00561-CR

                          PATRICK LEE BULLOCK, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 199-81610-2013; 199-81611-2013

                                          ORDER
       Appellant’s November 3, 2014 third motion to extend the time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on November 3, 2014 is

DEEMED timely filed on the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE